DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6, 7, 9, and 10 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest a glass tube for sealing to metal comprising the recited amounts, in terms of mass%, of the components as recited in the claims. Specifically, the prior art fails to disclose or teach with sufficient specificity a glass tube comprising the specific combination of the recited amounts of SiO2, B2O3, Al2O3, SrO, BaO, K2O, Sb2O3, and Fe2O3. Specifically, the combination comprising 4.5-8 mass% of BaO, 8-15 mass% of K2O, and 0.3-2 mass% of Sb2O3.   
The closest prior art is  Makoto, JP 2003-171141 A.  Makoto fails to  disclose or suggest the glass tube having the recited properties and glass composition as the instant invention.  
Makoto discloses a glass having compositional ranges close to the instant invention, however Makoto fails to disclose or teach the amount of K2O as required in the instant glass tube. Makoto actually teaches away from the glass tube comprising 8-15 mass% of K2O as required in the instant invention. Makoto requires that the amount of K2O be limited to 1-7 mass%. See paragraphs [0016]-[0030] of Makoto. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
14 February 2022